 1   JAMES J. OH (admitted pro hac vice)
     AMARDEEP K. BHARJ (admitted pro hac vice)
 2   KATHLEEN BARRETT (admitted pro hac vice)
     EPSTEIN BECKER & GREEN, P.C.
 3   227 W. Monroe Street, Suite 3250
     Chicago, IL 60606
 4   Telephone: 312.499.1400
     Facsimile: 312.845.1998
 5   joh@ebglaw.com
     abharj@ebglaw.com
 6   kbarrett@ebglaw.com
 7   PAUL DECAMP
     EPSTEIN BECKER & GREEN, P.C.
 8   1227 25th Street, N.W., Suite 700
     Washington, D.C. 20037
 9   Telephone: 202.861.1819
     Facsimile: 202.861.3571
10   PDeCamp@ebglaw.com
11   DANIEL W. SRSIC (admitted pro hac vice)
     LITTLER MENDELSON P.C.
12   Fifth Third Center
     21 East State Street, 16th Floor
13   Columbus, OH 43215
     Telephone: 614.463.4201
14   Facsimile: 614.221.3301
     dsrsic@littler.com
15
     Counsel for Defendant
16   Nationwide Mutual Insurance Company
17                                UNITED STATES DISTRICT COURT
18                               EASTERN DISTRICT OF CALIFORNIA
19   ANTHONY MARC MOSTAJO, ET AL.,                Case No.: 2:17-cv-00350-JAM-AC
20                 Plaintiffs,                    ORDER GRANTING DEFENDANT’S
                                                  REQUEST TO SEAL AND REDACT
21          v.                                    CONFIDENTIAL DOCUMENTS AND
                                                  INFORMATION IN SUPPORT OF OP-
22   NATIONWIDE MUTUAL INSURANCE COMPANY,         POSITION TO PLAINTIFFS’ MOTION
     ET AL.,                                      FOR CLASS CERTIFICATION AND AP-
23                                                PROVAL OF CLASS NOTICE, AP-
                   Defendants.                    POINTMENT OF CLASS REPRESENT-
24                                                ATIVES, CLASS COUNSEL, AND
                                                  CLAIMS
25                                                ADMINISTRATOR
26
27
28


                                      ORDER GRANTING NATIONWIDE’S REQUEST TO SEAL
                                                               2:17-cv-00350-JAM-AC
 1          Having considered the Request to Seal and Redact Documents in Support of the Opposition
 2   to Plaintiff’s Motion For Class Certification And Approval Of Class Representatives, Class Coun-
 3   sel, And Claims Administrator (the “Request to Seal”) of Defendant Nationwide Mutual Insurance
 4   Company (“Nationwide”), Defendant’s Opposition to Plaintiffs’ Motion For Class Certification
 5   And Approval Of Class Representatives, Class Counsel, And Claims Administrator (the “Class
 6   Certification Opposition”), and the other papers and pleadings on file herein, this Court hereby
 7   finds that there are compelling reasons to GRANT the Request to Seal as set forth herein:
 8          1. The following documents which Nationwide submitted with its Request to Seal Docu-
 9              ments, shall be permanently sealed and available only to the attorneys of record, the
10              parties, and the Court (and its authorized personnel):
11                     •   Payroll records attached to the Declaration of Lisa Hughes (“Hughes
12                         Decl.”) (Ex.10 to Nationwide’s Compendium of Evidence in Opposition to
13                         Plaintiff’s Motion For Class Certification And Approval Of Class Repre-
14                         sentatives, Class Counsel, And Claims Administrator (“Nationwide’s
15                         COE”))
16                             o Elaine Quedens Payroll Records (Hughes Decl., Ex. A-2);
17                             o Patti Smith Payroll Records (Id. Ex. B-2);
18                             o Joel Canto Payroll Records (Id. Ex. C-2);
19                             o Linda Lawrence Payroll Records (Id. Ex. D-2);
20                             o Yer Lor Payroll Records (Id. Ex. E-2);
21                             o Karen Nicholson Payroll Records (Id. Ex. F-2);
22                             o Ronald Hill Payroll Records (Id. Ex. G-2);
23                             o Stefani Lavitt Payroll Records (Id. Ex. H-2);
24                             o Pamela Lewis Payroll Records (Id. Ex. I-2); and
25                             o James Ryan Payroll Records (Id. Ex. J-2).
26
27
28


                                       ORDER GRANTING NATIONWIDE’S REQUEST TO SEAL
                                                                2:17-cv-00350-JAM-AC
 1          2. The following documents which Nationwide submitted with its Request to Seal Docu-
 2                ments may be filed on the public docket with redactions as set forth in the Request to
 3                Seal, and the unredacted versions shall be permanently sealed and available only to the
 4                attorneys of record, the parties, and the Court (and its authorized personnel):
 5                       •   Declaration of James “Andrew” Aspegren (Ex. 2 to Nationwide’s COE);
 6                       •   Declaration of Darlene Braasch (Ex. 3 to Nationwide’s COE);
 7                       •   Declaration of Adrian Filip (Ex. 4 to Nationwide’s COE);
 8                       •   Declaration of Lola Hogan (Ex. 5 to Nationwide’s COE);
 9                       •   Declaration of Grace Iannotti (Ex. 6 to Nationwide’s COE);
10                       •   Declaration of Ronald Lommen (Ex. 7 to Nationwide’s COE);
11                       •   Declaration of John Parker (Ex. 8 to Nationwide’s COE);
12                       •   Declaration of Carol Tramison (Ex. 9 to Nationwide’s COE) (Exs. 2 through
13                           9 to Nationwide’s COE are collectively referred to herein as the “Support-
14                           ing Declarations”);
15                       •   Exhibits D and H to the Declaration of James Oh in support of the Class
16                           Certification Opposition (The “Oh Decl.” attached as Ex. 1 to Nationwide’s
17                           COE):
18                                   o Exhibit D: Deposition Exhibit 16 to the transcript of Angela
19                                       Hagerty, and
20                                   o Exhibit H: Excerpts from the deposition transcript of Pamela
21                                       Lewis.
22          Within seven days of entry of this Order, Nationwide shall submit to the Clerk copies of
23   all of the documents encompassed by this Order for filing under seal pursuant to Local Rule
24   141(e)(2).
25    IT IS SO ORDERED.
26    Dated: ____1/30/2020___________________
                                                            /s/ John A. Mendez
27                                                          HON. JOHN A. MENDEZ.
                                                            UNITED STATES DISTRICT COURT
28                                                          JUDGE

                                                 -2-
                                         ORDER GRANTING NATIONWIDE’S REQUEST TO SEAL
                                                                  2:17-cv-00350-JAM-AC
